Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-9 are pending.  Note that, the preliminary amendment filed 12/16/20 has been entered.    
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al (US 2016/0369210).
Fuchs et al teach a method for producing a gel-like polymer composition in which at least one alpha, beta ethylenically unsaturated carboxylic acid and compounds having two or more alpha,beta ethylenically unsaturated double bonds per molecule are polymerized in the presence of surfactants containing polyether groups (i.e., nonionic surfactants).  See paras. 18-25 and 157-168.  Fuchs et al teach a washing and cleaning composition containing the disclosed polymer composition, at least one builder, an enzyme, a bleach, water, a thickener, etc.  See claim 71.  Suitable builders include sodium carbonate, etc.  See paras. 295-300.  The cleaners may be highly basic with bleaches such as sodium hypochlorite, etc.  See paras. 389-390.  
Fuchs et al do not teach, with sufficient specificity, a composition having a pH higher than 10 containing a carboxyl-group containing polymer composition, a bleach component, an alkalinity buffering agent, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition having a pH higher than 10 containing a carboxyl-group containing polymer composition, a bleach component, an alkalinity buffering agent, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Fuchs et al suggest a composition having a pH higher than 10 containing a carboxyl-group containing polymer composition, a bleach component, an alkalinity buffering agent, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ambuter et al (US 6,083,422) in view of WO2017/170577.  Note that, Nishiguchi et al (US 2019/0077896) is a publication of a 371 application of WO2017/170577and has been used as an English language translation of WO2017/170577.  
	Ambuter et al teach a stabilized thickened aqueous bleach composition containing from about 0.1% to 50% of an alkali metal hypohalite bleach oxidizing agent, from about 0.01% to 10% of a polymeric rheology modifying agent, from about 0.001% to about 10% of a rheology stabilizing agent, a sufficient alkalinity buffering agent to provide said composition with a pH from about 10 to about 14, and water.  See claim 1.  
	Ambuter et al do not teach the use of a specific carboxyl-group polymer composition or a composition having a pH higher than 10 containing a specific carboxyl-group polymer composition, a bleach component, an alkalinity buffering agent, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.   
	Nishiguchi et al teach a method for producing a carboxyl group-containing polymer composition that is excellent in all of the following: dispersibility in water or the like immediately after the preparation, storage stability, and the transparency of a neutral viscous solution thereof.  A method of producing a carboxyl group polymer composition is disclosed by Nishiguchi et al which is the same as recited by the instant claims.  A nonionic surfactant is added to the system when the polymerization degree of the alpha,beta unsaturated carboxylic acid has reac3hed 70 to 100%.  See Abstract.  The nonionic surfactant has an HLB value of from 5 to 8.  See para. 57.  The polymer composition has improved thickening properties.  See paras. 67-70.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the polymer composition as recited by the instant claims in the composition taught by Ambuter et al, with a reasonable expectation of success, because Nishiguchi et al teach that the use of a polymer composition as recited by the instant claims provides effective thickening properties which also remaining transparent and storage stable and further, Ambuter et al teach the use of polymer thickeners in general. 
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition having a pH higher than 10 containing a carboxyl-group containing polymer composition, a bleach component, an alkalinity buffering agent, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Ambuter et al in view of Nishiguchi et al suggest a composition having a pH higher than 10 containing a carboxyl-group containing polymer composition, a bleach component, an alkalinity buffering agent, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/253071 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of 17/253071 encompass the material limitations of the instant claims.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition having a pH higher than 10 containing a carboxyl-group containing polymer composition, a bleach component, an alkalinity buffering agent, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because claims 1-9 of 17/253071 suggest a composition having a pH higher than 10 containing a carboxyl-group containing polymer composition, a bleach component, an alkalinity buffering agent, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/September 8, 2022